In an action to recover damages for legal malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated January 29, 2003, as granted that branch of the defendants’ motion which was for summary judgment dismissing so much of the complaint as alleged legal malpractice in connection with their representation of him in a civil action and as denied his cross motion for summary judgment on that portion of the complaint.
*462Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants demonstrated prima facie that so much of the plaintiffs complaint as alleged legal malpractice based on their representation of him in a civil action was barred by the three-year statute of limitations (see CPLR 214 [6]; Alicanti v Bianco, 2 AD3d 373 [2003]). In opposition, the plaintiff failed to raise a triable question of fact as to whether the statute of limitations was tolled by the doctrine of continuous representation (see Clark v Jacobson, 202 AD2d 466 [1994]).
In light of our determination, it is unnecessary to address the plaintiff’s remaining contentions. Altman, J.P., Goldstein, Adams and Skelos, JJ., concur.